Citation Nr: 1009138	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1983 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board made an initial decision in this case in December 
2007.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Veteran and the Secretary of the Department of Veterans 
Affairs (Secretary) agreed to jointly remand the case back to 
the Board in September 2008.  The Court ordered the case 
remanded in a September 2008 Order.  The Board issued a 
remand order, remanding the case back to the RO in January 
2009, and again in August 2009.  The claim was last 
adjudicated in a Supplemental Statement of the Case in 
October 2009, and returned to the Board.

The Board finds that the RO has substantially complied with 
the Board's August 2009 Remand Order.  Therefore, the Board 
may proceed to adjudicate upon the merits of this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing 
loss.

2.  The Veteran's bilateral hearing loss is not shown to have 
manifested in service or for many years thereafter, nor is it 
shown to be due to acoustical trauma in service.




CONCLUSION OF LAW

The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
July 2001 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability is related to service, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  A February 2009 letter 
sent to the Veteran following the January 2009 Board remand 
reiterated this information as to the elements needed to 
substantiate a claim for service connection, what information 
and evidence VA would obtain and what information and 
evidence would be the Veteran's responsibility, and provided 
the Veteran notice as to what information and evidence would 
be used to determine a disability rating and effective date 
should service connection for his bilateral hearing loss be 
granted.  See Dingess, supra.  The case was last adjudicated 
in October 2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include Veteran's service treatment records, a VA 
medical opinion, private medical records, a statement from 
the Veteran's mother, and statements from the Veteran and his 
representative in support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument in support of his claim.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there, 
generally, must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet 
App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2009).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has argued on appeal that he had a pre-existing 
bilateral hearing loss that was aggravated during service 
because of his exposure to acoustical trauma.  Alternatively, 
the Veteran has argued that the hearing loss began in service 
and that he did not have a bilateral hearing loss upon 
entrance into the military.  With respect to both arguments, 
the Veteran asserts that he was discharged from service as a 
result of his bilateral hearing loss.

The Veteran's entrance examination in August 1982 indicated 
that he had a bilateral hearing loss and an accumulation of 
wax bilaterally.  He was declared not physically fit for 
enlistment at that time.  The Veteran was reexamined in 
February 1983, which yielded the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
5
15
5
LEFT
10
10
15
15
25

Following the improved audiogram, the Veteran was admitted 
into service in July 1983.  

Service personnel records disclose that from January 1984 to 
October 1984 the Veteran was assigned to the 2nd Battalion, 
4th Field Artillery unit at Fort Lewis, Washington.  From 
October 1984 until he was discharged in February 1985, he was 
assigned to the Division Artillery unit.  The Veteran's 
personnel records indicate that the Veteran was assigned to 
these units as a "medical specialist."  

The Veteran's available service treatment records do not 
demonstrate hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (2009).  No separation examination is of record, 
despite multiple requests for such records from the 
appropriate authorities.  Accordingly, there is no 
contemporaneous medical evidence corroborating the Veteran's 
contentions that his bilateral hearing loss existed at the 
time of his discharge from service.

The Veteran submitted private treatment records in support of 
his claim.  The Private treatment records demonstrate that 
the Veteran underwent a physical examination in January 1990 
which showed that the Veteran's ears and hearing acuity were 
normal.  The Veteran did not complain of hearing loss at that 
time.  The Veteran was again physically examined in February 
1993, where his ears and hearing acuity were again noted as 
normal.  However, during the examination, the Veteran 
indicated that he had had difficulty hearing since 1983 when 
he was in the service, and that he had sought treatment in 
service for hearing loss and that he had failed some hearing 
tests in service.  The Veteran was referred to an 
audiologist.

In May 1993, the Veteran underwent audiometric examination, 
which showed that the Veteran had a bilateral hearing loss.  
The Veteran was fitted for hearing aids, which he received in 
June 1993.

In January 1996, the Veteran complained of pain in his ears.  
His right ear was shown to have a lesion, and his left ear 
was shown to have otitis externa.  The Veteran was again 
treated for an ear infection in his left ear in March 1996.

The Veteran complained of pain, headaches and ringing in his 
ears in November and December 1997.  He indicated that he no 
longer had hearing aids, which he had worn in the past 
because he had left them in Florida.  The Veteran underwent 
audiometric examination in December 1997 which showed 
moderate to severe bilateral hearing loss, and a complaint of 
tinnitus.  The Veteran was fitted for hearing aids, and he 
received them in January 1998.

The Veteran's mother submitted a statement in support of the 
Veteran's claim in April 2006.  The Veteran's mother 
indicated that since his discharge from the Army, she has had 
to yell in order to get the Veteran's attention.  She 
indicates that this annoyed and angered the Veteran, and that 
the Veteran seemed more withdrawn and anti-social as a result 
of this hearing loss.  She indicated that the Veteran has 
been in some car accidents, has lost jobs and "made some 
unwise decisions" as a result of his hearing disability.  
She indicated that his hearing aids have never worked 
properly.  She concluded that she feels that his hearing 
disability has many mental, emotional and physical effects on 
the Veteran.

A July 2006 letter from Florida Department of Corrections 
indicated that the Veteran was treated for a "congenital 
hearing loss" in September 2005 and was referred to 
audiology.  In October 2005, the Veteran was diagnosed with 
moderate sensouneual hearing loss and was recommended for 
hearing aids.  The Veteran refused hearing aids in November 
and December 2005, and indicated he was awaiting evaluation 
from VA in March and June 2006.

In November 2006 correspondence to VA the Veteran indicated 
that he served in field artillery units as a medic, and as a 
result he was subjected to Howitzer cannon fire during 
training exercises.  He stated that he asked for ear 
protection numerous times, but was never given any ear 
protection.  He stated that approximately a month before his 
discharge he underwent a hearing test and "failed."  He 
also indicated that he sought treatment for hearing loss and 
ringing in his ears during service.  He also indicated that 
shortly after discharge, he was given another hearing test 
which he "failed."  In his statements, the Veteran argues 
that he should be granted service connection on a presumptive 
basis.

In June 2007 the Veteran's claims file was submitted to a VA 
examiner for a medical opinion, given that the Veteran was 
not able to undergo a VA examination because he was 
incarcerated.  The examiner reviewed the Veteran's claim 
file, and in particular noted the August 1982 enlistment 
examination, as a result of which he had been determined to 
be unfit for service, as well as the subsequent February 1983 
audiogram which showed normal bilateral hearing.  The 
examiner noted that there was an "ER note" which indicated 
that the Veteran was seen for a laceration to his left outer 
ear in June 1984, which required stitches.  She noted the 
absence of any separation examination.  The examiner also 
noted the 1993 and 1997 audiograms, and the treatment in 1996 
to the Veteran's ears.  She also noted the July 2006 letter 
documenting the Veteran's subsequent treatment in 2005 and 
2006.  She finally noted that the Veteran was exposed to 
field artillery fire as a medical specialist during service.  

The medical opinion requested of the examiner was whether the 
Veteran's current hearing loss was due to the natural 
progression of the condition or due to aggravation in service 
of the Veteran's hearing loss condition as a result of 
acoustical trauma in service.  The examiner opined that the 
Veteran's hearing loss was not congenital, citing the normal 
hearing in February 1983, just prior to induction.  While 
noting the Veteran's lack of a separation examination, she 
noted that the Veteran was not treated for 8 years following 
discharge from service.  She concluded that the hearing loss 
shown in the Veteran's 1993 audiogram was not typical of 
noise-induced hearing loss.  However, she further concluded 
that she could not "determine the effect," without 
resorting to speculation, of the military noise exposure on 
the Veteran's hearing without a separation examination.

As far as the Veteran argues that his hearing loss is 
service-connectable on a presumptive basis, the Board finds 
that the evidence of record does not competently demonstrate 
that the Veteran had a compensable hearing loss within one 
year of his discharge from service.  The first instance of 
any bilateral hearing loss diagnosis was in May 1993 - 8 
years after the Veteran's discharge from service.  The 
evidence of record does not demonstrate any treatment during 
this time.  However, even if the Veteran's lay testimony that 
he "failed" two hearing tests shortly after discharge from 
service is presumed true, there is no objective evidence of 
those hearing tests of record which would demonstrate a 
compensable hearing loss within one year of discharge.  See 
38 C.F.R. §§ 3.307, 3.309.  While the Veteran is competent to 
report that he experienced difficulty hearing immediately 
after his separation from service, it would require medical 
expertise to be able to determine that such hearing loss met 
VA criteria for consideration as a disability.  The Veteran 
lacks such expertise, and is not competent to determine that 
his hearing loss then met VA criteria for consideration as a 
disability, as such is not readily subject to lay 
observation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Board also notes that the Veteran is entitled to the 
presumption of soundness.  The Board particularly notes that 
the Veteran's February 1983 audiogram, which is prior to his 
induction, does not demonstrate a hearing loss.  While a 
prior audiogram is of record which showed the Veteran 
demonstrated a bilateral hearing loss, the Veteran was also 
diagnosed with wax accumulation during that examination.  A 
hearing test months later was normal, and the Veteran was 
inducted into service with no further notation of any 
diagnosis for bilateral hearing loss.  Additionally, the VA 
examiner specifically stated that the Veteran did not suffer 
from a congenital hearing loss, and specifically cited the 
February 1983 audiogram.  While the Florida Department of 
Corrections letter indicated that the Veteran was treated for 
a congenital hearing loss, no rationale as to why the 
Veteran's hearing loss was congenital was provided.  Nor did 
that letter cite the February 1983 audiogram which showed 
normal hearing acuity at entrance into service.  Given the 
lack of clear and convincing evidence, the Veteran is 
entitled to the presumption of soundness, and therefore is 
presumed to be sound upon entrance into military service.  
See 38 U.S.C.A. § 1132.

Because the Veteran is presumed to have been sound at the 
time of his entrance into service, the Veteran does not have 
to prove aggravation of his hearing loss, but merely has to 
show that his current bilateral hearing loss was incurred in 
or is a result of his active military service.  To that end, 
the Veteran argues that he complained in service of hearing 
loss as well as ringing in the ears.  He also argues that his 
current hearing loss is a result of the artillery noise in 
service.

The Board notes that the Veteran has a current diagnosis of 
bilateral hearing loss as demonstrated most recently in the 
July 2006 letter, which indicated that the Veteran had a 
moderate bilateral hearing loss and was recommended for 
hearing aids.  Such a diagnosis can be traced back to May 
1993, where the Veteran was first diagnosed and given hearing 
aids.

Additionally, the evidence of record shows that the Veteran 
was a medical specialist in a field artillery unit during 
military service.  Therefore, the Board concludes that it is 
as likely as not that the Veteran was exposed to acoustical 
trauma as a result of military service.

However, the Board notes that the Veteran's service treatment 
records are void of any complaint or treatment for hearing 
loss during military service, or for many years thereafter.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim, which 
weighs against the claim.); Buchanan v. Nicholson, 451 F.3d 
1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).  
Particularly of note is the Veteran's January 1990 physical 
examination, where he lodged no complaint of any hearing 
loss, but where his ears and hearing acuity were noted as 
normal.  This fact is specifically noted in the VA medical 
examiner opinion.  Additionally, the examiner's opinion noted 
that the Veteran's 1993 audiogram was not typical of noise-
induced hearing loss.  Given the Veteran's argument that the 
acoustical trauma in service caused his current hearing loss, 
the VA examiner's opinion on this matter is particularly 
relevant and probative.  It is on the basis of the VA 
examiner's opinion that the Veteran's hearing loss in the 
1993 audiogram is not due to noise that the Board is denying 
the Veteran's claim for service connection for bilateral 
hearing loss.  There is no other competent evidence of record 
which links the Veteran's hearing loss to his service.  

The Board acknowledges that when an examination is ordered, 
VA must ensure that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Here, the Veteran has argued that the VA examiner's opinion 
is not adequate for rating purposes because the examiner 
stated that she could not render an opinion without resorting 
to mere speculation.  The Board concedes that the opinion 
does, in fact, say that.  However, when viewing such a 
response in its proper context of a request for a medical 
opinion addressing aggravation and natural progression of the 
Veteran's hearing loss, the answer is understandable.  
However, since aggravation is not an issue in this case - 
because the Veteran is not shown to have a pre-existing 
hearing loss, as discussed above - such a regrettable 
medical opinion is not fatal to the use of the medical 
opinion in this case to address other aspects of the case 
which are relevant.  Specifically, the examiner's opinion 
noted the several years without treatment or complaint after 
discharge from service, and opined that the Veteran's 1993 
audiogram was not typical of noise-induced hearing loss.  It 
is this opinion of the VA examiner that the Board is relying 
on in denying this case, and not the examiner's equivocal 
opinion on aggravation of hearing loss.  Therefore, it for 
these reasons that the Board finds the February 2007 opinion 
adequate for rating purposes, and it need not remand for a 
clarifying opinion in order to properly adjudicate this 
claim.  See Barr, supra.

Furthermore, while the Board notes that the Veteran himself 
has noted a connection between hearing loss and his 
acoustical trauma, the Veteran is not competent to make such 
an assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue).  While the Veteran was a medical "specialist" 
during service, the record does not denote that the Veteran 
was a specialist in audiology.  Nor does the Veteran claim 
that he was anything other than a "medic" during service.  
The record is void of any evidence that the Veteran went to 
medical school before or after service, that the Veteran 
practiced medicine, or in any other way continued to hone his 
skills in audiology which would give the Veteran specialized 
knowledge, training or experience to render a competent 
opinion on the relationship between his hearing loss and 
acoustical trauma during service.  While the Veteran is 
competent to report that he currently experiences difficulty 
hearing, it would require medical expertise to be able to 
provide an opinion as to the causes of that hearing loss.  
The Veteran lacks such expertise, and is not competent to 
ascertain the etiology of his hearing loss, and the causative 
factor for hearing loss is not readily subject to lay 
observation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 
(1994).  

Finally, while the Veteran stated during his February 1993 
examination that he had had a hearing loss beginning in 1983, 
the Board specifically points to the normal examination 
without any complaint of hearing loss or loss of hearing 
acuity in January 1990.  No complaint of any hearing loss 
appears in the record prior to February 1993.  Likewise, the 
Veteran's mother never gave an exact date or time frame as to 
onset of the Veteran's hearing loss, but notes that it as 
after his discharge from the Army.  It should also be noted 
that the Veteran's mother never actually stated that the 
Veteran's hearing loss is due to the Veteran's service, but 
that it manifested itself sometime after the Veteran's 
discharge from service.  

Also, the Veteran's narrative of onset of hearing loss during 
the February 1993 examination would put the Veteran's hearing 
loss prior to his exposure to any noise in service, since the 
Veteran was not assigned to any artillery unit until January 
1984.  Given these two instances of inconsistent statements 
from the Veteran, the Board finds that his narrative as to 
continuity of symptomatology to be not accurate or credible 
evidence as to the exact onset of his hearing loss.  And 
thus, service connection cannot be granted on that theory of 
entitlement either.

In rendering the above decision, the Board specifically finds 
that it is not necessary to remand this decision as argued by 
the Veteran and his representative on appeal.  The Veteran 
argues, through his representative, that VA has not complied 
with the Board's remand order.  See Stegall, supra.  
Specifically, the Veteran argues that VA failed in its duty 
to assist the Veteran in obtaining his service treatment 
records, that it failed in its duty to assist by not giving 
the Veteran a VA examination as requested in the August 2009 
remand order, and the Veteran objects to the use of the 
February 2007 opinion as determinative in this case because 
he states that the Court found the examination inadequate.

As to the Veteran's argument that VA failed to request the 
Veteran's service treatment records, several instances of 
those requests are of record.  The Board will specifically 
point to the most recent records request that was submitted 
on February 26, 2009.  The records request response on 
February 27, 2009 indicated that the service treatment 
records that were in VA's possession were mailed to the 
Seattle, Washington RO in 2001.  The Seattle, Washington RO 
was the RO handling the Veteran's claim at that time.  The 
Board will note that those service treatment records are of 
record, as shown in the analysis above - specifically, the 
Board's discussion of the Veteran's entrance examination in 
August 1982 and February 1983.  

The Board acknowledges that when a veteran's records have 
been destroyed, 
VA has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In March 2009, the National Personnel 
Records Center advised that excluding the entrance 
examination, the Veteran's service records were unavailable.  
The Veteran was informed of the loss of his records in the 
May 2009 supplemental statement of the case.  Additionally, 
in February 2009, the Veteran was informed that he may submit 
alternative forms of evidence, including lay statements from 
fellow service members, as a substitute for his missing 
service treatment records.  Given these measures, the Board 
finds that the duty to assist in obtaining the Veteran's 
service records has been complied with, and the Veteran's 
argument that such a duty was not complied with is without 
merit.

As to the failure to provide the Veteran with an examination, 
the Board will note that the Veteran is incarcerated.  As 
noted in the medical opinion request from the RO in September 
2009, VA was unable to schedule the Veteran for an 
examination because of a conflict between VA and the Florida 
Department of Corrections' policies regarding mechanical 
restraints.  The Veteran argues that VA's failure to explain 
why there is a conflict should entitle him to a remand for 
further examination.  However, the Board finds that 
regardless of the reason for the conflict, there is a 
conflict between the policies.  Given that possibility, the 
Board distinctly provided for alternatives in its August 2009 
remand order.  One such alternative was providing a medical 
opinion based on review of the record.  Following the August 
2009 remand, the examiner who conducted the February 2007 VA 
examination confirmed her conclusions as stated in the 
February 2007 report of examination.  This additional review 
of the record by the February 2007 examiner satisfies the 
requirement for substantial compliance with Board remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  As explained above, the Board finds that the medical 
opinion in that examination is adequate for rating purposes.  
Therefore, VA has substantially complied with the Board's 
remand order, and further remands for an examination, which 
would not be forthcoming, would be futile and unproductive.

Finally, as to the Veteran's argument that the use of the 
February 2007 opinion to deny his claim is inappropriate 
given the joint remand order from the Court, the Board notes 
that the joint remand noted that the Board's analysis and 
reasons and bases for its denial was inadequate as to its 
discussion of the February 2007's adequacy for rating 
purposes under Barr.  The Court did not find that the 
February 2007's opinion or rationale was inadequate, but that 
the Board's discussion of such was inadequate.  The Board 
specifically points out that remand order instructs, "[T]he 
Board should address whether this opinion is adequate for 
rating purposes in light of this omission [of a nexus opinion 
due to speculation]."  The Board has further discussed the 
adequacy of that opinion above.  Since the Board finds that 
it was adequate for rating purposes, the Board may use the 
opinion to deny the claim.  Thus, the Veteran's argument that 
the February 2007 opinion cannot be used to deny his claim 
fundamentally misconstrues the findings of the Court and the 
joint motion for remand.  

As discussed above, the Board finds that this February 2007 
VA medical opinion was speculative as to the aggravation of 
the Veteran's hearing loss due to any noise exposure during 
service, which was not an issue in this case given the 
Veteran's entitlement to the presumption of soundness.  The 
rest of the medical opinion, that the Veteran's bilateral 
hearing loss in 1993 was not typical of noise-induced hearing 
loss, is not speculative and is adequate for rating purposes.  
See Barr, supra.  Thus, the Board has complied with the Joint 
Remand in this decision, by discussing the adequacy of the 
February 2007's opinion, by attempting to obtain the 
Veteran's service treatment records again, and by discussing 
the Veteran's contention that he sustained acoustical trauma 
in service.

Because the competent evidence of record does not show that 
the Veteran was diagnosed with or that he complained of any 
hearing loss during service or for many years thereafter, nor 
that his hearing loss is due to acoustical trauma, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


